                  Case 2:16-cv-01504-JAD-NJK Document 53 Filed 10/23/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Marivelle Nunez, as Trustee for Marivelle
Nunez Revocable Living Trust,                          '()$8/7JUDGMENT IN A CIVIL CASE
                       Plaintiff,
      v.                                               Case Number: 2:16-cv-01504-JAD-NJK
Homefield Financial, Inc., and Keybank
National Association

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Judgment is Entered for Plaintiff Marivelle Nunez, as Trustee for Marivelle Nunez Revocable Living Trust
and Against Defendants, Homefield Financial, Inc. And Keybank National Associatio in accordance with the
Court's ORDER Granting the Motion for Default Judgment. This matter is now closed.




         10/23/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
